Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the body, first communication channel and second communication channel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youhua et al. (CN203878372U).
Regarding claims 11, 14 and 20, Youhua et al. teaches a clothing treatment device (reads on claim 20) with a clothing treatment agent dispensing assembly (see abstract), the clothing treatment device comprising a body (implicit, see body into which the dispensing assembly is to be inserted), and the clothes treatment agent dispensing assembly comprising a dispensing container 13 and a storage container 12 that are sealingly connected to each other, and a vertical section of the dispensing container 13 is smaller than a vertical section of the storage container 12,and a width of the dispensing container 13 is smaller than a width of the storage container 12 (reads on claim 14) and both the dispensing container 13 and the storage container 12 are capable of sliding relative to the body, so that the storage container 12 can slide with the dispensing container 13 in the body when the dispensing container 13 is being pulled out of the body (see figures 1-8 and pages 4-5 of the translation).
Regarding claims 12-13, Youhua et al. teaches the limitations of claim 11. Youhua also teaches in figures 1-8 and pages 4-5 of the translation a dispensing mechanism 11, 4 fixedly connected to the body, and the dispensing container 13 and the storage container 12 are slidingly connected with the dispensing mechanism 11, 4 (reads on claim 12); wherein the dispensing mechanism 
Regarding claim 17, Youhua et al. teaches the limitations of claim 11. Youhua et al. also teaches in figures 2-3, 5-8 and pages 4-5 of the translation that the dispensing container 13 may be provided with a first dispensing cavity 122 and a second dispensing cavity 122 (located on the opposite side to the first dispensing cavity), both of which are in communication with the storage container 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 11, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Del Pos et al. (US20160153133).
Regarding claims 11, 14 and 20
Regarding claim 19, Del Pos et al. teaches the limitations of claim 11. Del Pos et al. also teaches in figures 1-4 that the clothing treatment device further comprises a trim panel (see outermost portion of 10) which is connected to the dispensing container 15 and when the clothing treatment agent dispensing assembly is completely accommodated in the body 1, the trim panel is flush with an outer surface of the clothing treatment device.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Youhua et al. (CN203878372U) as applied to claims 11 and 17 and further in view of Del Pos et al. (US20160153133).
Regarding claim 18, Youhua et al. teaches the limitations of claim 17. Youhua et al. also teaches in figures 2-3, 5-8 and pages 4-5 of the translation that the first dispensing cavity 122 is in communication with the storage container 12 through a first communication channel on one side and the second dispensing cavity 122 is in communication with the storage container 12 through a second communication channel on the other side, and both the first and second communication channels are disposed in a direction toward the storage container 12 along the dispensing container 13 (the contents of the first and second dispensing cavities 122 are directed towards the rear of the storage container 12 towards 4). Youhua et al. does not explicitly teach that the first and second communication channels are inclined downwardly. Del Pos et al. teaches a clothing treatment device (see abstract) and that gravity may be used in order to aid in the dispensing of a wash fluid from a detergent dispensing device (see paragraph [0059]). Since both Youhua et al. and Del Pos et al. teach clothing treatment devices it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the first and second communication channels in the system by Youhua et al. may be inclined so as to allow for gravity assisted dispensing of the detergent, as shown to be known and conventional by Del Pos et al. Furthermore it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive 
Regarding claim 19, Youhua et al. teaches the limitations of claim 11. Youhua et al. also teaches in figures 1-3, 5-8 and page 5 of the translation that the clothes treatment device further comprises a trim panel 5 that is provided on an outer surface of clothes treatment agent dispensing assembly. Youhua et al. does not explicitly teach that the trim panel is flush with an outer surface of the clothing treatment device when the clothing treatment agent dispensing assembly is completely accommodated in the body. Del Pos et al. teaches a clothing treatment device (see abstract) with a clothing treatment agent dispensing assembly that comprises a trim panel (see outermost portion of 10) that is flush with an outer surface of the clothing treatment device when the clothing treatment agent dispensing assembly is completely accommodate in the body 1, in a configuration that allows for easy manual refilling (see figures 1-4 and paragraphs [0055]-[0056]). Since both Youhua et al. and Del Pos et al. teach clothing treatment devices with agent dispensing assemblies it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the trim panel in the system by Youhua et al. may be flush with the outer surface of the clothing treatment device when the agent dispensing assembly is completely accommodated in the body, so as to allow for easy manual refilling, as shown to be known and conventional by Del Pos et al.

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record is Youhua et al. (CN203878372U). Youhua et al. fails to teach/disclose all of the limitations of claims 15-16. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711